        Case 1:21-cv-01101-JPW Document 83 Filed 08/26/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
TRANSOURCE PENNSYLVANIA,     :                    Civil No. 1:21-CV-01101
LLC,                         :
                             :
        Plaintiff,           :
                             :
        v.                   :
                             :
GLADYS BROWN DUTRIEUILLE, et :
al.,                         :
                             :
        Defendants.          :                    Judge Jennifer P. Wilson
                                        ORDER
      AND NOW, on this 26th day of August, 2021, for the reasons set forth in

the accompanying memorandum, IT IS ORDERED THAT:

      1.      The motion to dismiss filed by Defendants, Doc. 57, will be DENIED

in part with respect to Defendants’ arguments that Transource lacks standing. The

court defers ruling on the remainder of the motion.

      2.      Having determined that the court has jurisdiction over this lawsuit, in

the exercise of its discretion, the court will abstain from exercising its jurisdiction

until final resolution of the parallel Pennsylvania Commonwealth Court proceeding

at docket number 689 CD 2021 in accordance with Wilton v. Seven Falls Co., 515

U.S. 277, 290 (1995); Brillhart v. Excess Ins. Co., 316 U.S. 491, 495 (1942); and

Reifer v. Westport Ins. Corp., 751 F.3d 129, 139 (3d Cir. 2014).

      3.      This case is stayed at least until the final resolution of this parallel

proceeding.


                                            1
        Case 1:21-cv-01101-JPW Document 83 Filed 08/26/21 Page 2 of 2




      4.    The parties shall notify the court once there is a final ruling on the

merits of the Commonwealth Court case. The parties shall advise the court, in

light of the Commonwealth Court’s ruling, whether either party wishes to lift the

stay and proceed with this case, and whether there are ongoing proceedings

pending in Pennsylvania state court.

      5.    The court defers ruling on the remainder of the issues presented in the

pending motions until such notice is received. (Docs. 20, 21, 40, 57.)

                                              s/Jennifer P. Wilson
                                              JENNIFER P. WILSON
                                              United States District Court Judge
                                              Middle District of Pennsylvania




                                          2
